Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Zylstra on 08/16/2022.

The application has been amended as follows: Claims 5-7 are hereby canceled. 
Claim Rejections - 35 USC § 112
Examiner notes the amendments of 07/20/2022 have overcome all outstanding rejections under 112(b). 
Reasons for Allowance
Claims 1-4 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a member for a plasma processing apparatus, the member consisting of a sintered body; wherein the sintered body comprises a tungsten carbide crystal phase, wherein the sintered body includes at least one type of iron group atom selected from the group consisting of a Fe atom, a Co atom, and a Ni atom, wherein the sintered body includes a total content of iron group atoms in a range of 30 to 3300 atomic ppm, and wherein the sintered body includes a total content of metal atoms other than W, Fe, Co, or Ni that is 1650 atomic ppm or less. Claim 4 is directed towards a plasma processing apparatus comprising: a sintered body; wherein the sintered body comprises a tungsten carbide crystal phase, wherein the sintered body includes at least one type of iron group atom selected from the group consisting of a Fe atom, a Co atom, and a Ni atom, wherein the sintered body includes a total content of iron group atoms in a range of 30 to 3300 atomic ppm. 
The closest prior art is considered to be Peterson et al. (US20110111945, hereinafter referred to as Peterson). Peterson discloses a material which comprises 0.12 wt.% cobalt, which corresponds to 1,200ppm cobalt, less than 0.001 wt.% nickel which corresponds to 10ppm nickel, and 0.048 wt.% iron which corresponds to 480ppm iron, for a total of Co+Ni+Fe of 1200+10+480 = 1,690ppm (see Peterson at [0036]). However, as Applicant points out in the remarks dated 07/20/2022, Peterson does not disclose the claim element “plasma processing apparatus”. In the non-final rejection dated 04/29/2022, Examiner argued that the preamble recitation of a plasma processing apparatus was not given patentable weight, however, Applicant argues in the remarks dated 07/20/2022 that the claim element of a “plasma processing apparatus” will both restrict the pending claim’s scope and distinguish it from Peterson’s compositions, and thus it should be given patentable weight. Examiner finds this argument convincing. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the member for a plasma processing apparatus as claimed in independent claims 1 and 4.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731